



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Duwyn, 2017 ONCA 367

DATE: 20170505

DOCKET: C62826

Gillese, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Brent Duwyn

Appellant

Nathan Gorham, for the appellant

Craig Harper, for the respondent

Heard: May 3, 2017

On appeal from the decision of the Summary Convictions
    Appeal Court dated October 7, 2016 by Justice Dunnet of the Superior Court of
    Justice, dismissing the appeal from the conviction entered on November 18, 2014
    by Justice Zuker of the Ontario Court of Justice.

ENDORSEMENT


[1]

Brent Duwyn (the applicant) was charged with assault, criminal
    harassment and mischief to property arising from a fight with his girlfriend
    (the complainant). After leaving a Raptors game, they got into an
    altercation. After the applicant called her names, the complainant slapped the
    applicant. He responded by spitting on her.

[2]

The next day, the applicant sent the complainant a photo of a bag that
    she had left at his home. There was a picture of scissors at the top of the
    photo. She went to the applicants home and discovered that he had cut up
    property of hers worth approximately $1,000.

[3]

In a subsequent e-mail message, the applicant promised that he would
    never spit on her or destroy her property again. In the days that followed, the
    applicant repeatedly called and texted the complainant. The complainant did
    participate in exchanges of text messages with the applicant. However, even
    after she asked the applicant to stop contacting her, the texts continued. A
    series of texts  including one in which the applicant threatened to tell the
    complainants new boyfriend that she had herpes  left her fearful.

[4]

The applicant was self-represented at trial. He was assisted by counsel,
    appointed under s. 486.3 of the
Criminal Code
to cross-examine the
    complainant. He was convicted of all three offences and given a 30-day
    intermittent sentence.

[5]

The applicant brought a summary conviction appeal against conviction and
    sentence.

[6]

On his conviction appeal, the applicant submitted that the trial judge:
    failed to fulfil his duty to provide reasonable assistance to a
    self-represented accused; created a reasonable apprehension of bias by
    referring to social science evidence; and, failed to consider the essential
    elements of assault and criminal harassment. On his sentence appeal, the
    applicant argued that the trial judge imposed a demonstrably unfit sentence.

[7]

The summary conviction judge (the SCAC judge) dismissed his appeal.

[8]

The applicant now seeks leave to appeal that dismissal to this court.

[9]

If leave is granted, the applicant would advance essentially the same
    grounds of appeal as he did before the SCAC judge with the exception that he
    characterizes the alleged errors as being committed by the SCAC judge in her
    review of the trial decision. So, for example, he would submit that the SCAC
    judge failed to properly identify and apply the legal principles governing a
    trial judges duty to provide reasonable assistance to a self-represented
    accused.

[10]

In
R. v. R.R.
, 2008 ONCA 497, 90 O.R. (3d) 641, at para. 37, Doherty J.A.
    explained that leave to appeal pursuant to s. 839 should be granted sparingly. 
    He stated that two key variables should be considered when determining whether
    to grant leave: the significance of the legal issues raised to the general
    administration of criminal justice, and the merits of the proposed grounds of
    appeal.

[11]

In
    our view, the putative appeal satisfies neither variable.

[12]

The
    issues that the applicant would raise, if leave were granted, do not have
    significance for the general administration of justice. The alleged errors
    relate to well-settled legal principles that do not require further
    elaboration.

[13]

Furthermore,
    we see no merit to the proposed grounds of appeal. On the contrary, the reasons
    of the SCAC judge show that she correctly articulated the governing legal
    principles for each ground of appeal, carefully considered the relevant
    evidence, and fully explained why she rejected each ground. The applicant has
    not made out a strong case that the SCAC judge made a reversible error of law:
R.R.
,
    at para. 36.

DISPOSITION

[14]

Accordingly,
    leave to appeal is refused.

Eileen E. Gillese J.A.

Grant Huscroft J.A.

G.T. Trotter J.A.


